       Case 4:20-cv-00516-TKW-MAF Document 8 Filed 12/29/20 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

RISCHI RAMDIAL,

       Plaintiff,

v.                                                Case No. 4:20cv516-TKW-MAF

HUMANA INCORPORATED, et al.,

       Defendant.
                                           /

                                    ORDER

       This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed with prejudice

pursuant to 28 U.S.C. §1915A(b) and Heck v. Humphrey, 512 U.S. 477 (1994).

Thus, the Court need not consider whether dismissal is also warranted based on

Plaintiff’s failure to comply with the Order requiring him to pay the partial filing

fee.

       Accordingly, it is ORDERED that:

       1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
      Case 4:20-cv-00516-TKW-MAF Document 8 Filed 12/29/20 Page 2 of 2


                                                                           Page 2 of 2

       2.    This case is DISMISSED with prejudice, and the Clerk shall close the

case file.

       3.    Plaintiff’s motion for extension of time to pay the partial filing fee

(Doc. 7) is DENIED as moot.

       DONE AND ORDERED this 29th day of December, 2020.

                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
